DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.

Claim Warning
Applicant is advised that should claims 20 and 21 be found allowable, claims 37 and 38
will be objected to under 37 CFR1.75 as being a substantial duplicate thereof. When two claims
in an application are duplicates or else are so close in content that they both cover the same
thing, despite a slight difference in wording, itis proper after allowing one claim to object to
the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 20 and 37 have identical language, therefore the scopes of claims are identical as
well. Dependent claims 21 and 38 add identical limitations to claims 20 and 37, respectively,
therefore scopes of claims 21 and 38 are identical as well.

Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18, 35, 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claimed invention is not supported by an enabling disclosure taking into account the
Wands factors. In re Wands, 858/F.2d 731, 8 USPQ 2d 1400 (Fed. Cir. 1988). In re Wands lists a
number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention. These factors are: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of
the art, and the breadth of the claim.
Claims are broadly drawn to modulation of angiogenesis by administering an agent

Instant specification teaches a number of agents modulating activity of TMEM230 such as miR-134, miR-181, miR-203 (see paragraph [0120]), antisense oligonucleotides (see paragraph [0168]), mRNA of the gene (see paragraph [0138]). All of those agents are nucleic acid based. None of those agents though activate or inhibit promoter of TMEM230 gene.
There are examples in the art of promoter activators and inhibitors for TMEM230 gene. An extensive list of such is provided by Applicant on pages 12-15 of the response filed on 10/12/2021. All of the modulators discussed are proteins. One of such modulators is Sp1. According to Vizcaino et al (Pharmacology & Therapeutics, 2015, 152: 111-124) Sp1 is involved in a variety of biological pathways (see Abstract), including tumorigenesis and is overexpressed at a host of human cancers and correlates with a poor prognosis (see Section 3 on page 113). Therefore it is unclear how administering Sp1 as TMEM230 modulator can alleviate cancer: just the opposite, it can initiate tumorigenesis if administered as TMEM230 modulator to treat other diseases as instantly claimed.
Instant specification does not provide any guidance concerning choosing and administering any TMEM230 promoter modulator. Prior art does not provide any teachings either concerning using any TMEM230 promoter modulators for any purpose.
In the absence of guidance, undue trial and error experimentation would have been
required by one skilled in the art at the time invention was made to use any TMEM230 promoter modulator as instantly claimed. Given the breadth of the claims, unpredictability of the art and lack of guidance of the specification, as discussed above, undue experimentation 

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim is broadly drawn to method of regulating angiogenesis comprising administering an agent that modulates or regulates activity of TMEM230 protein to a patient suffering from a disease selected from the group consisting of chronic diseases that induce damage to vascular tissue, abnormal tissue vascularization induced by chronic or acute vascular injury, lower extremity arterial disease, deep vein thrombosis, Raynaud's phenomenon, chronic occlusive arterial disease, vascular ulcers, diabetic retinopathy, vascular complications of -3-Application No. 16/482,455Docket No. 504161-000944 diabetes, diabetic foot arterial disease, thrombosis of the retinal arteries, acute vascular trauma, myocardial ischemia, ischemic damage to myocardium, infarcted heart ischemia, occlusive diseases of cerebral arteries and cerebral ischemic infarction, cerebrovascular disease, arteriosclerotic dementia linked to vasculature, ischemia induced by vascular disorders, diabetes, arterial insufficiency, peripheral artery disease, stroke, vascular degeneration induced by aging, macular degeneration, chronic inflammation, rheumatoid arthritis, Crohn's disease, psoriasis and endometriosis.

Instant specification does not specifically define what “chronic diseases that induce damage to vascular tissue” are. Further specification does not provide clear guidance if angiogenesis needs to be increased or decreased according to each specific disease. The only example provided is related to treatment of cancer (see Examples in paragraphs [0166-0212]). There is no description of the necessary and sufficient elements of the species of diseases
encompassed by the breadth of the claims.
There is no examples in prior art of regulating angiogenesis in any of diseases claimed by changing activity of TMEM230 protein.
One of the skill in the art would not recognize that Applicant was in possession of the
necessary common attributes or features of the genus in view of the disclosed species. The
genus is highly variant, and the disclosure fails to describe the common attributes that identify members of the genus. Therefore, given the lack of written description in the specification with
regard to the structural and functional characteristics of the claimed compositions, it is not
clear that Applicant was in possession of the claimed genus at the time this application was
filed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 includes exemplary claim language, “for example”, making it unclear if the recitations after such exemplary phrase are true limitations of the claim. Therefore it is unclear what the intended scope of the claim is.
The term "early stage" in claim 26 is a relative term which renders the claim indefinite.  The term "early stage" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no specific definition given to the term “early stage”, therefore it is unclear what metes and bounds of the term are. It is suggested to recite in the claim specific structural characteristics which allow to distinguish early stage tumor from any other stage tumor.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


16, 17, 20-24, 27, 37-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al (Molecular Immunology, 2015, 65: 293-301).
Yang et al disclose administration of miR-203 to patients with ischemic brain damage (see Section 3.5 on pages 296-297). According to instant specification paragraph [0120] miR-203 is an inhibitor of TMEM230, therefore it is inherent that administration of miR-203 to a patient will inhibit TMEM230 and consequently will regulate angiogenesis. Limitations of claims 22-23 refer to modifications of claim 20, which are optional, therefore they do not have to be disclosed in prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 16, 17, 20-23, 25-27, 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (FEBS Letters, 2012, 586: 3761-3765).
Li et al teach that miR-134 inhibits metastatic process in lung cancer, therefore serving as tumor suppressor (see Abstract). According to instant specification paragraph [0120] miR-134 is an inhibitor of TMEM230. According to instant specification paragraph [0149] lung cancer originates from transformed cells of epithelial/ectodermal origin. Limitations of claims 22-23 refer to modifications of claim 20, which are optional, therefore they do not have to be disclosed in prior art.
Li et al do not teach administering miR-134 to a patient with pharmaceutically accepted carrier.
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to treat lung cancer by administering miR-134 to a patient with pharmaceutically acceptable carrier based on teachings of Li et al. One of the ordinary skill in the art would be motivated to do so, because of Li et al teaching that miR-134 prevents metastatic spread of lung cancer, therefore the cancer can be treated by administering the miRNA. It is inherent that such miRNA will be administered in a pharmaceutically acceptable carrier. Further it is inherent that administration of miR-134 to a patient will inhibit
TMEM230 and consequently will regulate angiogenesis.
Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive. 
Previous rejections are withdrawn in view of new amendments, arguments are moot.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635